DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 10/29/2020, to the Non-Final Office Action mailed on 07/29/2020. 
Claims 2, 9, and 16 are canceled. Claims 1, 8, and 15 are amended. Claims 1, 3-8, 10-15 and 17-20 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection, claim interpretation under 112(f), and rejection under 112(d), previously set forth in the Non-Final Office Action.
Applicant’s amendment to the drawings has overcome objection to the drawings, previously set forth in the Non-Final Office Action.
























Claim Rejections - 35 USC § 102
Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0039345) “(Kim”).

Claim 1.	 Kim discloses a beam-based multi-connection communication method (see [0045] through [0069], figures 3 and 4), wherein a terminal device 310 (410) communicates with and is connected to a network device 300 (400) by using a first beam (see Figure 4, steps 401-405), [0060]]-[0064]).
Kim discloses receiving, by the terminal device by using a second beam, a reference signal sent on each of a plurality of beams of the network device (see [0046]-[0051] and fig. 3); measuring, by the terminal device, signal quality of the plurality of beams of the network device based on the reference signals (see [0046]-[0051], figure 3; and 
Determining, by the terminal device, the second beam pair based on measurement results (see [0046]-[0051] and figure 3).
With reference to figure 4, the terminal device 410 establishes a communication connection to the network device by using the second beam (steps 415-417, also [0065]-[0069], wherein the first beam is a beam in first pair ([0045]-[0051]), figure 3), and the terminal device is using first beam in 
Considering figure 3, the second beam is a beam in a second pair (see [0045]-[0051]. The second beam is used, by the terminal device 410, to establish communication connection to the network device (see [0069], figure 4, step 417; [0095] figure 7, step 707).
As to claims 8 and 15.	The same considerations as made in respect of independent claim 1 are also valid for these claims, which contain all corresponding feature combinations as claim 1 in terms of a similar method and apparatuses. 
Examiner Note: The above argument will be applied in respect to following corresponding claims in terms of a similar method and apparatuses.

Claim Rejections - 35 USC § 103
Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of HUE et al. (US 2014/036,2813) (“HUE”).

Claims 3, 4, 10, 11, 17 and 18.	In addition to limitations addressed in the rejection of claims 1, 8 and 15 above wherein terminal sending a random access 
Kim does not expressly disclose wherein the first message comprises identifier information of the terminal device, however, a skilled artisan would readily realize the content of the message comprise RRC, physical downlink control channel order, etc. as disclosed by HUE (See Abstract, [0013] and [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to be able to utilize resource configuration methods in messaging, as disclosed by Hue in order to achieve accuracy and real-time performance of the measurements.

Claims 5, 6, 12, 13, 19 and 20.	As discussed in the rejection of claims 1, 8 and 15 above, Kim discloses terminal device receiving reference signal, from network device, on second beam; the terminal device measures the strength of the signal ([0047]) and sends the information (measurement results/report) ([0049]) to the network device (figure 4) and receives a message from the BS 400 

Claims 7 and 14.	A terminal device establishing communication with BS using second beam by sending random access message (fig. 4, step 403) based on the reference signals sent by the BS (step 401) and receiving a response from BS comprising second indication information ([0060]-[0070]) wherein the terminal beam connection request per indication information (index information) to the network device (see, [0061] also, fig. 5, [0073], [0074]). Similarly, as discussed in the rejection of claim 3 above, Kim does not expressly disclose wherein the first message comprises identifier information of the terminal device, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date, that the content of the message comprise RRC, physical downlink control channel order, etc. as disclosed by HUE (See Abstract, [0013] and [0029]).

Response to Arguments
Applicant’s arguments filed on 10/29/2020, with respect to the rejection of independent claim 1 under USC 102 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.15, l.1-17 that “In the above paragraphs, Kim simply discloses a way to determine a first beam, however, Kim doesn't disclose a second beam. In paragraphs [0049] - [0051], Kim discloses that an alternative to removing the exchange of the additional control signal is to reselect a transmission beam in the range in which preference of a reception beam is maintained. In Kim's method, during a beam obtain procedure, the terminal 310 determines a reception beam having a strongest signal strength for each transmission beam to generate a transmission/reception beam pair list. When the terminal 310 then determines that a beam selection error occurs, the terminal 310 selects a beam pair having a strongest signal strength from the transmission/ reception beam pairs including the reception beam currently in use. Thus, Kim does not periodically receive, using a second beam, a reference signal sent on each of a plurality of beams of the network device and measure signal quality of the plurality of beams. Kim doesn't determine the second beam pair based on measurement results of the above steps, either. Kim simply relies on the transmission/reception beam pair list obtained during the initial beam obtain procedure, which may not be updated periodically. Kim does not disclose a procedure where a reference signal sent on each of a plurality of beams of the network device is received by using a second beam, signal quality of the plurality of beams is measured, and the second beam pair based on measurement results is determined. Therefore, Kim does not explicitly or inherently disclose the above limitations.”
However, the examiner respectfully disagrees. Invention as claimed is about an UE having two beam pairs, determined based on reference signal measurements. Kim Fig. 4 teaches terminal determining both first beam pair and second beam pair using reference signal. A beam pair is a combination of a reception beam and a transmission beam. The first beam pair of Kim has a different transmission beam than the second beam pair, making them two different beam pairs. Kim figs. 6, 601 and Fig. 7, 701, and para [91] further teaches the determination procedure is performed periodically using reference signals “The beam obtain procedure is periodically performed according to a predetermined time interval”. Kim para [0095] further teaches that second beam pair is added.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antonio et al. (US 6714780) - System and method for reducing call dropping rates in a multi-beam communication system.
KIM et al. (US 20150020157) - APPARATUS AND METHOD FOR MULTI CELL COMMUNICATION USING BEAMFORMING IN WIRELESS COMMUNICATION SYSTEM.
Luo et al. (US 20180054811) - COMMUNICATING CONTROL INFORMATION FOR INDEPENDENT LINKS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472